Exhibit 23.1 Consent of Accountant CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on Form S-1 of our report dated December 7, 2008, relating to the financial statements of Minerco Resources, Inc. for the period from June 21, 2007 (inception) through July 31, 2008. We also consent to the reference to our firm under the caption “Experts” in the Prospectus. /s/ Malone and Bailey, PC Houston, Texas www.malone-bailey.com December 9,
